ITEMID: 001-82323
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GLIVUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 5. The applicant was born in 1962 and resides in the town of Shakhty, Rostov region, Russia.
6. At the material time the applicant lived in Ukraine.
7. In 1979, as a result of an accident, for which a State-owned mine was deemed liable, the applicant had her arms amputated.
8. On 23 September 1980 the Sverdlovskyy District Court awarded the applicant 80 Soviet roubles in life monthly compensation from the “Sverdlovskantratsyt” mining enterprise (Виробниче об'єднання «Свердловськантрацит»). The applicant had been receiving these payments until 2001.
9. In 2000 the applicant moved to Russia.
10. On 11 September 2000, following the applicant's request to review the amount of compensation due to her, the Sverdlovskyy Town Court awarded the applicant a lump sum of 2,748.60 and 152.28 Ukrainian hryvnas in monthly payments from the State Krasnodonsko-Sverdlovske Mine Liquidation Department (Краснодонсько-Свердловське управління по ліквідації шахт).
11. In October 2001 the court sent the writs of enforcement to the Voroshylovskyy Bailiffs' Service. The applicant informed the Court that her written requests about the course of the enforcement proceedings remained unanswered.
12. By letters of 28 November and 9 December 2003, the Ministry of Fuel and Energy, and the Donetsk State Administration, respectively, informed the applicant that, since April 2001, the monthly payments were to be made by the Social Security Fund. However, at the time of the accident the applicant was not employed by the mine, and the legislation in force did not foresee social security payments in such cases.
13. In their submissions of 11 December 2006 the Government stated that on 5 December 2001 the payment order for the lump sum of UAH 2,748.60 had been submitted to the Department of the State Treasury in Donetsk Region. On an unspecified date this amount was transferred to the Bailiffs' Service banking account since the applicant's whereabouts were allegedly unknown.
14. The applicant informed the Court that in November 2006 she had been requested to provide her bank account details with a view to transfer her an above amount. The parties did not inform the Court whether the judgment of 11 September 2000 had been finally enforced.
15. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
